Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 23, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150683                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellant,
  v                                                                SC: 150683
                                                                   COA: 312409
                                                                   Wayne CC: 11-008725-FC
  JIMMY EARL McCASKILL,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 18, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 23, 2015
           p0416
                                                                              Clerk